                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                       MIAMI DIVISION


 ALEKSEJ GUBAREV,
 XBT HOLDING S.A., and
 WEBZILLA, INC.                                                        Case No.
   Plaintiffs,
                                                                  0:17-cv-60426-UU
 v.

 BUZZFEED, INC. and
 BEN SMITH
   Defendants.


                   DECLARATION OF MATTHEW SHAYEFAR
      IN OPPOSITION TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

I, Matthew Shayefar, do hereby declare as follows:
        1.      My name is Matthew Shayefar. I am over the age of 18 years. I am an attorney
licensed in the State of Florida, the State of California and the Commonwealth of Massachusetts.
I am counsel of record to Plaintiffs in the above captioned action. I am familiar with the facts
herein and make this declaration from my own personal knowledge.
        2.      Attached hereto as Exhibit 60 is a true and correct copy of the Declaration of
Constantin Luchian previously filed in this case.
        3.      Attached hereto as Exhibit 61 is a true and correct copy of a document produced
by Defendants in this action Bates stamped BuzzFeed 007839.
        4.      Attached hereto as Exhibit 62 is a true and correct copy of a document produced
by Defendants in this action Bates stamped BuzzFeed 007836-007838.
        5.      Attached hereto as Exhibit 63 is a true and correct copy of portions of Plaintiff
Aleksej Gubarev’s Objections and Responses to Defendants’ First Set of Interrogatories served
by Plaintiffs in this action.
        6.      Attached hereto as Exhibit 64 is a true and correct copy of a Declaration by
Aleksej Gubarev.
        7.      Attached hereto as Exhibit 65 is a true and correct copy of an indictment that I
obtained from the URL https://www.justice.gov/file/1080281/download.

                                                  1
       8.      Attached hereto as Exhibit 66 is a true and correct copy of portions of the
transcript of the deposition of Christopher Steele.
       9.      Attached hereto as Exhibit 67 is a true and correct copy of the transcript at
https://www.politico.com/story/2017/06/08/full-text-james-comey-trump-russia-testimony-
239295, which states that it is “A transcript of former FBI Director James Comey’s testimony
before the Senate Intelligence Committee on June 8.”
       10.     Attached hereto as Exhibit 68 is a true and correct printout I made on October 3,
2018 of the article at the URL www.realclearpolitics.com/video/2018/04/26/baier_to_comey_if_
dossier_was_salacious_why_did_you_use_it_to_get_fisa_warrant.html.
       11.     Attached hereto as Exhibit 69 is a true and correct copy of portions of the eBook
A Higher Loyalty: Truth, Lies and Leadership that I made.
       12.     Attached hereto as Exhibit 70 is a true and correct copy of portions of the eBook
Facts and Fears: Hard Truths From a Life in Intelligence that I made.
       13.     Attached hereto as Exhibit 71 is a true and correct copy of portions of the
transcript of the deposition of Ken Bensinger.
       14.     Attached hereto as Exhibit 72 is a true and correct copy of portions of the
transcript of the deposition of David Kramer.
       15.     Attached hereto as Exhibit 73 is a true and correct copy of the Responses and
Objections of Defendant Buzzfeed, Inc. to Plaintiffs’ First Set of Interrogatories to Defendant
Buzzfeed, Inc. served by Defendants in this case.
       16.     Attached hereto as Exhibit 74 is a true and correct copy of the Defendant
Buzzfeed Inc.’s Responses and Objections to Plaintiffs’ First Set of Requests for Admission
served by Defendants in this case.
       17.     Attached hereto as Exhibit 75 is a copy of the article published by Buzzfeed
originally on January 10, 2017 and apparently as printed on February 3, 2017 which was
attached as Exhibit 2 to the Complaint in this matter, as admitted in Defendants’ Amended
Answer.
       18.     Attached hereto as Exhibit 76 is a true and correct copy of portions of the
transcript of the deposition of Benjamin Smith.




                                                  2
        19.      Attached hereto as Exhibit 77 is a copy of the “dossier” as admitted in
Defendants’ Amended Answer published by BuzzFeed on January 10, 2017, which was attached
as Exhibit 3 to the Complaint in this matter.
        20.      Attached hereto as Exhibit 78 is a true and correct copy of a document produced
by Defendants in this action Bates stamped BuzzFeed_007905 through BuzzFeed_007906.
        21.      Attached hereto as Exhibit 79 and 80 are two different versions of Defendant Ben
Smith’s Response to Plaintiffs’ First Set of Interrogatories that were served by Defendants in this
action. The reason I attach both is because Exhibit 80 was served first, but did not include a
verification. Defendants later served Exhibit 79, which includes a verification, but some of the
responses appear to be incomplete as if Mr. Smith unintentionally signed an earlier draft of the
responses (see, for instance, the empty spaces in response to Interrogatory No. 6).
        22.      Attached hereto as Exhibit 81 are true and correct copies of documents Plaintiffs’
counsel received from Turner Broadcasting Systems, Inc. and Cable News Network, Inc.
pursuant to a subpoena served by Plaintiffs in this case. As of October 5, 2018, Counsel for
Turner Broadcasting Systems, Inc. and Cable News Network, Inc has represented in emails to
counsel for Plaintiffs that they will be providing a declaration from their custodian of records
regarding these documents, but that the certificate would not be ready in time for the filing of
this document.
        23.      Attached hereto as Exhibit 82 is a true and correct printout from the article at the
URL https://mic.com/articles/165050/michael-cohen-trump-s-lawyer-emphatically-denies-
claims-about-trump-golden-shower#.FP4uyqtoi that I made on October 4, 2018.
        24.      Attached hereto as Exhibit 83 is a true and correct copy of portions of the
Transcript of the Deposition of Anthony J. Ferrante.
        25.      Attached hereto as Exhibit 84 is a true and correct printout of the Website at the
URL http://transcripts.cnn.com/TRANSCRIPTS/1701/15/rs.01.html that I made on October 4,
2018.
        26.      Attached hereto as Exhibit 85 is a true and correct copy of Exhibit 4 from the
Deposition of Benjamin Smith.
        27.      Attached hereto as Exhibit 86 is a true and correct copy of portions of the
Transcript of the Deposition of Anthony J. Ferrante.



                                                   3
       28.     Attached hereto as Exhibit 87 is a true and correct copy of correspondence
counsel from Plaintiffs received.
       29.     Attached hereto as Exhibit 88 is a true and correct printout I made of the article at
the URL https://thehill.com/hilltv/rising/396307-Did-FBI-get-bamboozled-by-multiple-versions-
of-Trump-dossier%3F on October 5, 2018.
       30.     Attached hereto as Exhibit 89 is a true and correct printout I made of the
transcript at the URL http://transcripts.cnn.com/TRANSCRIPTS/1807/12/cnr.06.html.
       31.     Attached hereto as Exhibit 90 is a true and correct copy of a transcript of Video
Link obtained for the video available at the URL http://www.msnbc.com/mtp-daily/watch/chuck-
todd-goes-one-on-one-with-buzzfeed-editor-852858947658?v=raila&.

Signed under the pains and penalties of perjury, this 5th day of October, 2018.


                                                      /s/ Matthew Shayefar
                                                      Matthew Shayefar, Esq.




                                                 4
